


EXHIBIT 10.30

 

EFFECTIVE FEBRUARY 13, 2013

 

AMENDED AND RESTATED

GERON CORPORATION
SEVERANCE PLAN
(AND SUMMARY PLAN DESCRIPTION)

 

This Amended and Restated Geron Corporation Severance Plan (the “Plan”) sets
forth the severance benefits available to Covered Employees of Geron Corporation
(together with any successor to substantially all of its business, stock or
assets, the “Company”) whose employment is terminated as a result of a
Triggering Event (as defined below).

 

The Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).  This Plan document is also
the summary plan description of the Plan.  References in the Plan to “You” or
“Your” are references to an employee of the Company.

 

1.                                      General Eligibility.  You shall only be
eligible for benefits under this Plan if: (i) immediately prior to a Triggering
Event, you are an employee of the Company and are not subject to an ongoing
performance improvement plan (a “Covered Employee”) and (ii) you are notified by
the Company in writing that you are eligible for severance benefits under the
Plan as a result of a Triggering Event.

 

2.                                      Severance Benefits.

 

(a)                                 Upon a Triggering Event, you shall be
entitled to receive a severance payment equal to the amount of your Base Salary
for a severance period that is determined based on your position with the
Company immediately before such Triggering Event pursuant to the following
schedule, provided that the Triggering Event constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder,
including Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”):

 

Covered Position

 

Severance Period
(Non-Change of Control
Triggering Event)

 

Severance Period
(Change of Control
Triggering Event)

CEO

 

Not applicable

 

18 months

Group President, Executive Vice President, Senior Vice President, Chief
Financial Officer, Chief Scientific Officer, and other named officers

 

Not applicable

 

15 months

Vice President

 

9 months

 

12 months

Executive Director, Senior Director

 

6 months

 

9 months

Director, Associate Director

 

3 months

 

6 months

Senior Scientist/Scientist,

Manager, Associate, other Staff

 

2 months

 

3 months

 

--------------------------------------------------------------------------------


 

For purposes of calculating Plan benefits, “Base Salary” shall mean your base
pay (excluding incentive pay, premium pay, commissions, overtime, bonuses and
other forms of variable compensation), at the rate in effect during the last
regularly scheduled payroll period immediately preceding the date of your
Separation from Service.

 

(b)                                 Upon a Triggering Event, the Company shall
pay all premiums required for continuation of your health benefits (as in effect
on the date of your Separation from Service) under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), provided that you
timely elect such continued coverage under COBRA, on a monthly basis through the
earliest of: (i) the end of your applicable severance period as specified in
Section 2(a), (ii) the date you obtain other employment offering health care
coverage, or (iii) the expiration of your eligibility for such continued
coverage under COBRA (such period from the date of your Separation from Service
through the earliest of (i) through (iii), the “COBRA Payment Period”).

 

Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that the payment of such COBRA premiums would result in a
violation of applicable law (including, without limitation, Section 105(h)(2) of
the Code and Section 2716 of the Public Health Service Act), then in lieu of
providing such COBRA premiums, the Company shall instead pay you, on the last
day of each remaining month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”); provided, however,
that any such Special Severance Payment shall be made without regard to your
payment of COBRA premiums and for purposes of any such Special Severance
Payment, the “COBRA Payment Period” shall be determined without regard to the
expiration of your eligibility for continued coverage under COBRA.

 

If you become eligible for coverage under another employer’s health plan or
otherwise cease to be eligible for COBRA during the COBRA Payment Period, you
must immediately notify the Company of such event, and all payments and
obligations under this Section 2(b) shall cease.  For purposes of this
Section 2(b), (i) references to COBRA shall be deemed to refer also to analogous
provisions of state law and (ii) any applicable insurance premiums that are paid
by the Company shall not include any amounts payable by you pursuant to a health
care reimbursement plan under Section 125 of the Code, which amounts, if any,
are your sole responsibility.

 

(c)                                  Notwithstanding any provision in the Plan
to the contrary, upon the occurrence of an event that constitutes both a
Non-Change of Control Triggering Event and a Change of Control Triggering Event,
your benefits under the Plan shall be determined based on the type of Triggering
Event that results in the greater amount of benefits for you, and you shall not
be entitled to receive benefits based on both types of Triggering Events.

 

(d)                                 The Company, in its sole discretion, shall
have the authority to reduce your severance benefits under the Plan, in whole or
in part, by any other severance benefits, pay and benefits provided during a
period following written notice of a plant closing or mass layoff, pay and
benefits in lieu of such notice, or other similar benefits payable to you by the
Company that become payable in connection with your termination of employment
pursuant to (i) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act, the California Plant
Closing Act, or any other similar state law, (ii) subject to Section 7, a
written employment or severance agreement with the Company, or (iii) any Company
policy or practice providing for you to

 

2

--------------------------------------------------------------------------------


 

remain on the payroll for a limited period of time after being given notice of
your termination of employment, and the Plan Administrator shall so construe and
implement the terms of the Plan.  Any such reductions that the Company
determines to make pursuant to this Section 2(d) shall be made such that any
benefit under the Plan shall be reduced solely by any similar type of benefit
under such legal requirement, agreement, policy or practice (i.e., any cash
severance benefits under the Plan shall be reduced solely by any cash payments
or severance benefits under such legal requirement, agreement, policy or
practice, and any continued insurance benefits under the Plan shall be reduced
solely by any continued insurance benefits under such legal requirement,
agreement, policy or practice).  The Company’s decision to apply such reductions
to your severance benefits and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Covered Employee, even if similarly situated. 
In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.

 

3.                                      Payment and Other Terms.

 

(a)                                 All severance payments under
Section 2(a) shall be made in a lump sum and be reduced by any applicable taxes
or any other amounts required to be paid or withheld by the Company.  Such
payments shall be made on the date that is sixty (60) days following the
applicable Triggering Event.  Notwithstanding any provision herein to the
contrary, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which you are entitled under this Plan is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of your benefits shall not be provided to you prior to the earlier of (i) the
expiration of the six-month period measured from the date of your Separation
from Serviceor (ii) the date of your death.  Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to the preceding sentence shall be paid in a lump
sum to you (or your estate or beneficiaries), and any remaining payments due
under the Plan shall be paid as otherwise provided herein.

 

(b)                                 Subject to Section 3(a), to the extent that
any payments of COBRA premiums or Special Severance Payments under
Section 2(b) constitute “deferred compensation” within the meaning of
Section 409A of the Code and are not exempt from the application of Section 409A
of the Code pursuant to Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) or 1.409A-1(b)(9)(v), on the sixtieth (60th) day following
your Separation from Service, the Company shall make the first payment under
Section 2(b) equal to the aggregate amount of payments that the Company would
have paid through such date had such payments commenced on the Separation from
Service through such sixtieth (60th) day, with the balance of the payments paid
thereafter on the schedule described in Section 2(b).

 

(c)                                  The receipt of any severance benefits
pursuant to the Plan will be subject to your signing (or, in the event of your
death, your estate or beneficiaries signing) a general release of all claims
against the Company and its affiliates in a form determined by the Company,
within the applicable time period set forth therein, and subsequently not
revoking such release within any period permitted under applicable law;
provided, however, that in no event may the applicable time period or revocation
period extend beyond sixty (60) days following your Separation from Service.  No
severance benefits under the Plan will be paid or provided until the general
release of claims becomes effective and irrevocable.

 

3

--------------------------------------------------------------------------------


 

(d)                                 You will not be entitled to any severance
benefits under the Plan unless and until you return all Company Property.  For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which you had in your possession at any
time, including, but not limited to, files, notes, drawings, records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys,
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).

 

4.                                      Effective Date of Plan/Amendment.  This
Plan was originally established effective as of January 21, 2003; was
subsequently amended and restated effective as of December 19, 2008; and
subsequently amended and restated effective February 13, 2013.  The Board shall
have the power to amend or terminate this Plan from time-to-time in its
discretion and for any reason (or no reason), provided that no such amendment or
termination shall be effective with respect to a Triggering Event that occurred
prior to the amendment or termination.

 

5.                                      Claims Procedures.

 

(a)                                 Normally, you do not need to present a
formal claim to receive benefits payable under this Plan.

 

(b)                                 If any person (the “Claimant”) believes that
benefits are being denied improperly, that the Plan is not being operated
properly, that fiduciaries of the Plan have breached their duties, or that the
Claimant’s legal rights are being violated with respect to the Plan, the
Claimant must file a formal claim, in writing, with the Plan Administrator. 
This requirement applies to all claims that any Claimant has with respect to the
Plan, including claims against fiduciaries and former fiduciaries, except to the
extent the Plan Administrator determines, in its sole discretion, that it does
not have the power to grant all relief reasonably being sought by the Claimant.

 

(c)                                  A formal claim must be filed within 90 days
after the date the Claimant first knew or should have known of the facts on
which the claim is based, unless the Plan Administrator in writing consents
otherwise.  The Plan Administrator shall provide a Claimant, on request, with a
copy of the claims procedures established under Section 5(d).

 

(d)                                 The Plan Administrator has adopted
procedures for considering claims (which are set forth in Appendix A), which it
may amend from time to time, as it sees fit.  These procedures shall comply with
all applicable legal requirements.  These procedures may provide that final and
binding arbitration shall be the ultimate means of contesting a denied claim
(even if the Plan Administrator or its delegates have failed to follow the
prescribed procedures with respect to the claim).  The right to receive benefits
under this Plan is contingent on a Claimant using the prescribed claims and
arbitration procedures to resolve any claim.

 

6.                                      Plan Administration.

 

(a)                                 The Plan Administrator is responsible for
the general administration and management of the Plan and shall have all powers
and duties necessary to fulfill its responsibilities, including, but not limited
to, the discretion to interpret and apply the Plan and to determine all
questions

 

4

--------------------------------------------------------------------------------


 

relating to eligibility for benefits.  The Plan shall be interpreted in
accordance with its terms and their intended meanings.  However, the Plan
Administrator and all Plan fiduciaries shall have the discretion to interpret or
construe ambiguous, unclear, or implied (but omitted) terms in any fashion they
deem to be appropriate in their sole discretion, and to make any findings of
fact needed in the administration of the Plan.  The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.

 

(b)                                 All actions taken and all determinations
made in good faith by the Plan Administrator or by Plan fiduciaries will be
final and binding on all persons claiming any interest in or under the Plan.  To
the extent the Plan Administrator or any Plan fiduciary has been granted
discretionary authority under the Plan, the Plan Administrator’s or Plan
fiduciary’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter.

 

(c)                                  If, due to errors in drafting, any Plan
provision does not accurately reflect its intended meaning, as demonstrated by
consistent interpretations or other evidence of intent, or as determined by the
Plan Administrator in its sole discretion, the provision shall be considered
ambiguous and shall be interpreted by the Plan Administrator and all Plan
fiduciaries in a fashion consistent with its intent, as determined in the sole
discretion of the Plan Administrator.  The Plan Administrator shall amend the
Plan retroactively to cure any such ambiguity.

 

(d)                                 No Plan fiduciary shall have the authority
to answer questions about any pending or final business decision of the Company
or any affiliate that has not been officially announced, to make disclosures
about such matters, or even to discuss them, and no person shall rely on any
unauthorized, unofficial disclosure. Thus, before a decision is officially
announced, no fiduciary is authorized to tell any employee, for example, that
the employee will or will not be laid off or that the Company will or will not
offer exit incentives in the future. Nothing in this subsection shall preclude
any fiduciary from fully participating in the consideration, making, or official
announcement of any business decision.

 

(e)                                  This Section 6 may not be invoked by any
person to require the Plan to be interpreted in a manner inconsistent with its
interpretation by the Plan Administrator or other Plan fiduciaries.

 

7.                                      Superseding Plan.  This Plan (i) shall
be the only plan with respect to which benefits may be provided to you upon a
Change of Control or upon a termination of your employment by the Company
without Cause after the effective date of this Amended and Revised Plan; and
(ii) shall supersede any other plan or agreement (other than the 1992 Stock
Option Plan, 2002 Equity Incentive Plan and 2011 Equity Incentive Plan, and any
option agreements thereunder) previously adopted by the Company with respect to
benefits that may be provided upon a Change of Control or a termination of
employment by the Company without Cause; provided, however, that this Plan shall
not supersede any employment agreement or other similar agreement entered into
between an individual and the Company, and provided, further, that (A) payments
under any such employment agreement or other similar agreement shall be reduced
by the amount of any benefits payable under this Plan, to the extent that such
employment agreement or other similar agreement provides for such reduction, and
(B) to the extent that any such employment agreement or other similar agreement
does not provide for such reduction, any severance benefits payable under this
Plan may be reduced pursuant to Section 2(d). Further, the

 

5

--------------------------------------------------------------------------------


 

benefits provided under this Plan are not intended to be duplicative of those
provided in any employment agreement.

 

8.                                      Limitation On Employee Rights; At-Will
Employment.  This Plan shall not give any employee the right to be retained in
the service of the Company or interfere with or restrict the right of the
Company to discharge or retire the employee.  All employees of the Company are
employed at will.

 

9.                                      No Third-Party Beneficiaries.  This Plan
shall not give any rights or remedies to any person other than Covered Employees
and the Company.

 

10.                               Governing Law.  This Plan is a welfare plan
subject to ERISA and it shall be interpreted, administered, and enforced in
accordance with that law.  To the extent that state law is applicable, the
statutes and common law of the State of California, excluding any that mandate
the use of another jurisdiction’s laws, shall apply.

 

11.                               Miscellaneous.  Where the context so
indicates, the singular will include the plural and vice versa.  Titles are
provided herein for convenience only and are not to serve as a basis for
interpretation or construction of the Plan.  Unless the context clearly
indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.

 

12.                               Section 409A.  To the extent applicable, this
Plan shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
adoption of this Plan.  It is intended that (i) each installment of any benefits
payable under the Plan to you be regarded as a separate “payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits
consisting of COBRA premiums also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v).  Notwithstanding any provision of this
Plan to the contrary, in the event that the Company determines that any amounts
payable hereunder will cause you to incur adverse tax consequences under
Section 409A of the Code and related Department of Treasury guidance, to the
extent permitted under Section 409A of the Code, the Company may, to the extent
permitted under Section 409A of the Code (a) cooperate in good faith to adopt
such amendments to this Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that it determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Plan, preserve the economic benefits of this Plan and avoid less favorable
accounting or tax consequences for the Company and/or (b) take such other
actions as mutually determined necessary or appropriate to exempt the amounts
payable hereunder from Section 409A of the Code or to comply with the
requirements of Section 409A of the Code and thereby avoid the application of
adverse tax consequences under such section.

 

13.                               Basis of Payments.  The Plan shall be
unfunded, and all cash payments under the Plan shall be paid only from the
general assets of the Company.

 

6

--------------------------------------------------------------------------------


 

14.                               Definitions.  For purposes of this Plan, the
following terms shall have the following meanings:

 

(a)                                 “Cause” shall mean any of the following:

 

(i)                                     your continued failure to satisfactorily
perform your duties to the Company (other than as a result of your total or
partial incapacity due to physical or mental illness);

 

(ii)                                  any willful act or omission by you
constituting dishonesty, fraud or other malfeasance against the Company;

 

(iii)                               your conviction of a felony under the laws
of the United States or any state thereof or any other jurisdiction in which the
Company conducts business;

 

(iv)                              your debarment by the U.S. Food and Drug
Administration from working in or providing services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992, or other
ineligibility under any law or regulation to perform your duties to the Company;
or

 

(v)                                 your breach of any of the material policies
of the Company, including without limitation being under the influence of
illicit drugs or alcohol at work or on the Company’s premises.

 

(b)                                 “Change of Control” shall mean the
occurrence of any of the following:

 

(i)                                     as a result of any merger or
consolidation, the voting securities of the Company outstanding immediately
prior thereto represent (either by remaining outstanding or by being converted
into voting securities of the surviving or acquiring entity) less than 49% of
the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation;

 

(ii)                                  during any period of twenty-four (24)
consecutive calendar months, the individuals who at the beginning of such period
constitute the Company’s Board of Directors (the “Board”), and any new directors
whose election by such Board or nomination for election by stockholders was
approved by a vote of at least two-thirds of the members of such Board who were
either directors on such Board at the beginning of the period or whose election
or nomination for election as directors was previously so approved, for any
reason cease to constitute at least a majority of the members thereof;

 

(iii)                               any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
as amended (“Exchange Act”)shall become the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 20% of the then
outstanding shares of common stock of the Company;

 

(iv)                              any sale of all or substantially all of the
assets of  the Company; provided, however, that in the event of a sale of less
than all of the assets of the Company, the Plan Administrator may determine that
a Change of Control has only occurred (for purposes of determining eligibility
for

 

7

--------------------------------------------------------------------------------


 

benefits under the Plan) with regard to those employees whose services are
specifically attributable to the sold assets; or

 

(v)                                 the complete liquidation or dissolution of
the Company.

 

The Plan Administrator shall have sole discretion with regard to whether a
Change of Control has occurred for purposes of this Plan, and if a Change of
Control has occurred as a result of sale of less than all of the Company’s
assets as described in clause (iv) above, shall have sole discretion with regard
to the determination of which employees’ services are specifically attributable
to the sold assets and are therefore eligible for benefits under this Plan in
connection with such sale of assets.

 

(c)                                  “Triggering Event” shall mean the
occurrence of either a Non-Change of Control Triggering Event or a Change of
Control Triggering Event.

 

For purposes of the Plan, a “Non-Change of Control Triggering Event” shall mean
your employment is terminated by the Company without Cause.

 

For purposes of the Plan, a “Change of Control Triggering Event” shall mean any
of the following:

 

(i)                                     your employment is terminated by the
Company without Cause in connection with a Change of Control or within twelve
(12) months following a Change of Control; provided, however, that if you are
terminated by the Company in connection with a Change of Control but immediately
accept employment with the Company’s successor or acquirer, you will not be
deemed to be covered by this subsection (i), unless you are subsequently
terminated without Cause by the successor or acquirer within the twelve (12)
months following the Change of Control;

 

(ii)                                  your employment with the Company is
terminated because in connection with a Change of Control, you are not offered
Comparable Employment (new or continuing) by the Company or the Company’s
successor or acquirer within thirty (30) days after the Change of Control or you
reject any employment that you are offered.  For purposes of the foregoing,
“Comparable Employment” shall mean employment on terms which provide (a) the
same or greater rate of base pay or salary as in effect immediately prior to the
Change of Control, (b) the same, equivalent or higher job title and level of
responsibility as you had prior to the Change of Control, (c) if as of the
Change of Control you are employed at the director level or above, equivalent or
higher bonus opportunity as your bonus opportunity for the year preceding the
year in which the Change of Control occurs, and (d) a principal work location
that is both (i) no more than forty-five (45) miles from your principal work
location immediately prior to the Change of Control and (ii) no more than thirty
(30) miles farther from your principal weekday residence than was your principal
work location immediately prior to the Change of Control; or

 

(iii)                               after accepting (or continuing) employment
with the Company after a Change of Control, you resign employment within six
(6) months following the Change of Control due to a Material Change in Your
Terms of Employment.  For purposes of the foregoing, a “Material Change in Your
Terms of Employment” shall occur if: (a) your base salary or job title is
materially reduced from that in effect immediately prior to a Change of Control
or (b) if as of the Change of Control you are employed at the director level or
above, you are subject to a substantial reduction in bonus opportunity from your
bonus opportunity for the year preceding the year in which the Change of Control

 

8

--------------------------------------------------------------------------------


 

occurs, or (c) your principal work location is to be moved to a location that is
either (i) more than forty-five (45) miles from your principal work location
immediately prior to the Change of Control or (ii) more than thirty (30) miles
farther from your principal weekday residence than was your principal work
location immediately prior to the Change of Control.

 

9

--------------------------------------------------------------------------------

 

APPENDIX A

 

DETAILED CLAIMS AND ARBITRATION PROCEDURES

 

1.                                      Claims Procedure

 

Initial Claims

 

All claims shall be presented to the Plan Administrator in writing.  Within 90
days after receiving a claim, a claims official appointed by the Plan
Administrator shall consider the claim and issue his or her determination
thereon in writing.  If the Plan Administrator or claims official determines
that an extension of time is necessary, the claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice prior to the termination of the initial 90 day period.  The
extension notice will indicate the special circumstances requiring the extension
of time and the date by which the claims official expects to render a decision
on the claim.  Any claims that the Claimant does not pursue in good faith
through the initial claims stage shall be treated as having been irrevocably
waived.

 

Claims Decisions

 

If the claim is granted, the benefits or relief the Claimant seeks shall be
provided.  If the claim is wholly or partially denied, the claims official
shall, within 90 days (or a longer period, as described above), provide the
Claimant with written or electronic notice of the denial, setting forth, in a
manner calculated to be understood by the Claimant: (1) the specific reason or
reasons for the denial; (2) specific references to the provisions on which the
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect the claim, together with an explanation of
why the material or information is necessary; and (4) an explanation of the
procedures for appealing denied claims and the time limits applicable to such
procedures, including a statement of the Claimant’s right to proceed to
arbitration following a denial on review of the claim, as described below.  Any
electronic notice will comply with the regulations of the U.S. Department of
Labor.  If the Claimant can establish that the claims official has failed to
respond to the claim in a timely manner, the Claimant may treat the claim as
having been denied by the claims official.

 

Appeals of Denied Claims

 

Each Claimant shall have the opportunity to appeal the claims official’s denial
of a claim in writing to an appeals official appointed by the Plan Administrator
(which may be a person, committee, or other entity).  A Claimant must appeal a
denied claim within 60 days after receipt of written notice of denial of the
claim, or within 60 days after it was due if the Claimant did not receive it by
its due date.  The Claimant (or the Claimant’s duly authorized representative)
shall be provided upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim.  The appeals official shall take into account during its
review all comments, documents, records and other information submitted by the
Clamant (or the Claimant’s duly authorized representative)  relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefits

 

1

--------------------------------------------------------------------------------


 

review.  Any claims that the Claimant does not pursue in good faith through the
appeals stage, such as by failing to file a timely appeal request, shall be
treated as having been irrevocably waived.

 

Appeals Decisions

 

The decision by the appeals official shall be made not later than 60 days after
the written appeal is received by the Plan Administrator.  However, if the
appeals official determines that an extension of time is necessary, the appeals
official may extend the determination period for up to an additional 60 days by
giving the Claimant written notice prior to the termination of the initial 60
day period.  The extension notice will indicate the special circumstances
requiring the extension of time and the date by which the appeals official
expects to render a decision on the appeal.  The appeals official shall provide
the Claimant with written or electronic notice of the appeal decision, setting
forth, in a manner calculated to be understood by the Claimant: (1) the specific
reason or reasons for the denial; (2) specific references to the provisions on
which the denial is based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Claimant’s claim;
and (4) a statement of the Claimant’s right to proceed to arbitration, as
described below.  Any electronic notice will comply with the regulations of the
U.S. Department of Labor.  If a Claimant does not receive the appeal decision by
the date it is due, the Claimant may deem the appeal to have been denied.

 

Procedures

 

The Plan Administrator shall adopt procedures by which initial claims shall be
considered and appeals shall be resolved; different procedures may be
established for different claims.  All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim and shall be consistent
with the Plan and with ERISA.

 

Arbitration of Rejected Appeals

 

If a Claimant has pursued a claim through the appeal stage of these claims
procedures and has been notified that the Claimant’s appeal has been denied (or
the Claimant does not receive an appeal decision by the date due), the Claimant
may contest the actual or deemed denial of that claim through arbitration, as
described below.  Except as set forth in Appendix B, in no event shall any
denied claim be subject to resolution by any means (such as in a court of law)
other than arbitration in accordance with the following provisions.

 

2.                                      Arbitration Procedure

 

Request for Arbitration

 

A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of an appeal (or within 60
days after he or she should have received the determination). The Claimant or
the Plan Administrator may bring an action in any court of appropriate
jurisdiction to compel arbitration in accordance with these procedures.

 

2

--------------------------------------------------------------------------------


 

Applicable Arbitration Rules

 

If the Claimant has entered into a valid arbitration agreement with the Company,
the arbitration shall be conducted in accordance with that agreement.  If not,
the rules set forth in the balance of this Appendix shall apply: The arbitration
shall be held under the auspices of the Judicial Arbitration and Mediation
Service (JAMS), whichever is chosen by the party who did not initiate the
arbitration.  Except as provided below, the arbitration shall be in accordance
with JAMS’s then-current employment dispute resolution rules.  The Arbitrator
shall apply the Federal Rules of Evidence and shall have the authority to
entertain a motion to dismiss or a motion for summary judgment by any party and
shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.  The Federal Arbitration Act shall govern all arbitrations that
take place under these Detailed Claims and Arbitration Procedures (or that are
required to take place under them), and shall govern the interpretation or
enforcement of these Procedures or any arbitration award.  To the extent that
the Federal Arbitration Act is inapplicable, California law pertaining to
arbitration agreements shall apply.

 

Arbitrator

 

The Arbitrator shall be an attorney familiar with employee benefit matters who
is licensed to practice law in the state in which the arbitration is convened. 
The Arbitrator shall be selected in the following manner from a list of 11
arbitrators drawn by the sponsoring organization under whose auspices the
arbitration is being conducted and taken from its panel of labor and employment
arbitrators.  Each party shall designate all arbitrators on the list whom they
find acceptable; the parties shall then alternately strike arbitrators from the
list of arbitrators acceptable to both parties, with the party who did not
initiate the arbitration striking first.  If only one arbitrator is acceptable
to both parties, he or she will be the Arbitrator.  If none of the arbitrators
is acceptable to both parties, a new panel of arbitrators shall be obtained from
the sponsoring organization and the selection process shall be repeated.

 

Location

 

The arbitration will take place in or near the city in which the Claimant is or
was last employed by the Company or in which the Plan is principally
administered, whichever is specified by the Plan Administrator, or in such other
location as may be acceptable to both the Claimant and the Plan Administrator.

 

Authority of Arbitrator

 

The Arbitrator shall have the authority to resolve any factual or legal claim
relating to the Plan or relating to the interpretation, applicability, or
enforceability of these arbitration procedures, including, but not limited to,
any claim that these procedures are void or voidable.  The Arbitrator may grant
a Claimant’s claim only if the Arbitrator determines that it is justified
because: (1) the appeals official erred on an issue of law; or (2) the appeals
official’s findings of fact, if applicable, were not supported by substantial
evidence.  The arbitration shall be final and binding on all parties.

 

3

--------------------------------------------------------------------------------


 

Limitation on Scope of Arbitration

 

The Claimant may not present any evidence, facts, arguments, or theories at the
arbitration that the Claimant did not pursue in his or her appeal, except in
response to new evidence, facts, arguments, or theories presented on behalf of
the other parties to the arbitration.  However, an arbitrator may permit a
Claimant to present additional evidence or theories if the Arbitrator determines
that the Claimant was precluded from presenting them during the claim and appeal
procedures due to procedural errors of the Plan Administrator or its delegates.

 

Administrative Record

 

The Plan Administrator shall submit to the Arbitrator a certified copy of the
record on which the appeals official’s decision was made.

 

Experts, Depositions, and Discovery

 

Except as otherwise permitted by the Arbitrator on a showing of substantial
need, either party may: (1) designate one expert witness; (2) take the
deposition of one individual and the other party’s expert witness; (3) propound
requests for production of documents; and (4) subpoena witnesses and documents
relating to the discovery permitted in this paragraph.

 

Pre-Hearing Procedures

 

At least 30 days before the arbitration hearing, the parties must exchange lists
of witnesses, including any expert witnesses, and copies of all exhibits
intended to be used at the  hearing.  The Arbitrator shall have jurisdiction to
hear and rule on pre-hearing disputes and is authorized to hold pre-hearing
conferences by telephone or in person, as the Arbitrator deems necessary.

 

Transcripts

 

Either party may arrange for a court reporter to provide a stenographic record
of the proceedings at the party’s own cost.

 

Post-Hearing Procedures

 

Either party, on request at the close of the hearing, may be given leave to file
a post-hearing brief within the time limits established by the Arbitrator.

 

Costs and Attorneys’ Fees

 

The Claimant and the Company shall equally share the fees and costs of the
Arbitrator, except that the Claimant shall not be required to pay any of the
Arbitrator’s fees and costs if such a requirement would make mandatory
arbitration under these procedures unenforceable.  On a showing of material
hardship, the Company, in its discretion, may advance all or part of the
Claimant’s share of the fees and costs, in which case the Claimant shall
reimburse

 

4

--------------------------------------------------------------------------------


 

the Company out of the proceeds of the arbitration award, if any, that the
Claimant receives.  Each party shall pay its own costs and attorneys’ fees,
except as required by applicable law.

 

Procedure for Collecting Costs From Claimant

 

Before the arbitration commences, the Claimant must deposit with the Plan
Administrator his or her share of the anticipated fees and costs of the
Arbitrator, as reasonably determined by the Plan Administrator.  At least 2
weeks before delivering his or her decision, the Arbitrator shall send his or
her final bill for fees and costs to the Plan Administrator for payment.  The
Plan Administrator shall apply the amount deposited by the Claimant to pay the
Claimant’s share of the Arbitrator’s fees and costs and return any surplus
deposit.  If the Claimant’s deposit is insufficient, the Claimant will be billed
for any remaining amount due.  Failure to pay any amount within 10 days after it
is billed shall constitute the Claimant’s irrevocable election to withdraw his
or her arbitration request and abandon his or her claim.

 

Arbitration Award

 

The Arbitrator shall render an award and opinion in the form typically rendered
in labor arbitrations.  Within 20 days after issuance of the Arbitrator’s award
and opinion, either party may file with the Arbitrator a motion to reconsider,
which shall be accompanied by a supporting brief.  If such a motion is filed,
the other party shall have 20 days from the date of the motion to respond, after
which the Arbitrator shall reconsider the issues raised by the motion and either
promptly confirm or promptly change his or her decision.  The decision shall
then be final and conclusive on the parties.  Arbitrator fees and other costs of
a motion for reconsideration shall be borne by the losing party, unless the
Arbitrator orders otherwise.  Either party may bring an action in any court of
appropriate jurisdiction to enforce an arbitration award.  A party opposing
enforcement of an arbitration award may not do so in an enforcement proceeding,
but must bring a separate action in a court of competent jurisdiction to set
aside the award.  In any such action, the standard of review shall be the same
as that applied by an appellate court reviewing the decision of a trial court in
a nonjury trial.

 

Severability

 

The invalidity or unenforceability of any part of these arbitration procedures
shall not affect the validity of the rest of the procedures.

 

5

--------------------------------------------------------------------------------


 

APPENDIX B

 

ADDITIONAL INFORMATION

 

RIGHTS UNDER ERISA

 

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants will be entitled to:

 

Receive Information About Your Plan and Benefits

 

1.                                      Examine, without charge, at the Plan
Administrator’s office and at certain Company offices, all documents governing
the Plan and a copy of the latest annual report (Form 5500 Series), if
applicable, filed by the Plan with the U.S. Department of Labor and available at
the Public Disclosure Room of the Employee Benefits Security Administration.

 

2.                                      Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series), if applicable, and
updated summary plan description.  The Plan Administrator may make a reasonable
charge for the copies.

 

3.                                      Receive a summary of the Plan’s annual
financial report, if any.  The Plan Administrator is required by law to furnish
each participant with a copy of this summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including the Company, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

                                                Under ERISA, there are steps you
can take to enforce the above rights.  For instance, if you request a copy of
Plan documents or the latest annual report from the Plan, if applicable, and do
not receive them within 30 days, you may file suit in a Federal court.  In such
a case, the court may require the Plan Administrator to provide the materials
and pay you up to $110 a day until you receive the materials, unless the
materials were not sent

 

--------------------------------------------------------------------------------


 

because of reasons beyond the control of the Plan Administrator.  If you have a
claim for benefits which is denied or ignored, in whole or in part, you may
proceed to arbitration, as set forth in Appendix A.  If you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a Federal court.  The court will
decide who should pay court costs and legal fees.  If you are successful, the
court may order the person you have sued to pay these costs and fees.  If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U. S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

ADMINISTRATIVE INFORMATION

 

Name of Plan:

 

Amended and Restated Geron Corporation Severance Plan

 

 

 

Plan Administrator:

 

Compensation Committee of the Board of Directors
Geron Corporation
149 Commonwealth Drive
Menlo Park, CA 94025 USA
Tel: 650-473-7700
Fax: 650-473-7750

 

 

 

Type of Administration:

 

Self-Administered

 

 

 

Type of Plan:

 

Severance Pay Employee Welfare Benefit Plan

 

 

 

Employer Identification Number:

 

75-2287752

 

--------------------------------------------------------------------------------


 

Direct Questions Regarding the Plan to:

 

Compensation Committee of the Board of Directors
Geron Corporation
149 Commonwealth Drive
Menlo Park, CA 94025 USA
Tel: 650-473-7700
Fax: 650-473-7750

 

 

 

Agent for Service of Legal Process:

 

Corporate Secretary
Geron Corporation
149 Commonwealth Drive
Menlo Park, CA 94025 USA
Tel: 650-473-7700
Fax: 650-473-7750
Service of Legal Process may also be made upon the Plan Administrator

 

 

 

Plan Year:

 

Calendar Year
The date of the end of the year for purposes of maintaining the Plan’s fiscal
records is December 31.

 

 

 

Plan Number:

 

510

 

--------------------------------------------------------------------------------
